Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/270,612 filed 2/8/19. Claims 1-12 are pending with claim 1 in independent form.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: A safety door switch comprising: a metallic casing integrated as a first part of an enclosure, having an opening in a front side; a cover integrated as a front part of the enclosure, covering the opening, the cover having a surface as a front surface of the enclosure; a wireless means disposed in the enclosure, for wirelessly supplying electric power to a wireless tag and receiving a signal including identification information from the wireless tag through the cover; a determination means disposed in the enclosure, for determining whether a predetermined wireless tag exists in a reference range or not in accordance with identification information included in the signal received from the wireless tag by the wireless means and an intensity of the signal received from the wireless tag; an output means disposed in the enclosure, for outputting a safety signal based on a determination result of the determination means; one or more circuit substrates provided inside the metallic casing and the cover, on which the wireless means, the 36Attorney Docket No. 3110-260 determination means and the output means are mounted; and attachment holes formed on a side surface of the metallic casing, the side surface being adjacent to the front surface of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches a safety switch that contains a reading unit and a movable actuator that contains a transponder where a locking element is inserted into a receptacle of the actuator (see Mailänder et al. US 2018/0292045 A1). The prior art teaches a guard lock that can be brought into a blocking position such that an actuator of a safety switch is locked by a guard locking element. When the guard locking element is inserted into a recess of the actuator a sensing means that is located in the guard locking element generates a corresponding signal to be read by a sensing means located inside the actuator (see Häussler US 2018/0266147 A1). The prior art teaches a safety switch having a reading head and an actuator with a transponder that is movable relative to the reading head. Control signals are generated as a function of distance signals between the reading head and actuator determined by evaluating detected amplitude signals of the transponder (see Hahn et al. US 2018/0238490 A1). The prior art teaches a safety switch for a movable guard door with an activator on a door part that can be moved between a first and second position and a cutout on a frame part in which the activator can move into to lock the activator in the second position. The activator contains a transponder and the frame contains a sensor to read the position of the transponder when it is inserted into the cutout on the frame (see Pullmann et al. US 2007/0204662 A1). 
These prior art references are different from applicant’s claimed invention in that the prior art fails to teach a wireless means that is disposed in an enclosure with a metallic casing that supplies 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH